HAWKINS, J.
Conviction is for robbery with firearms, punishment being fifteen years’ confinement in the penitentiary.
The record is before this court without statement of facts or bills of exception. In this condition nothing is presented for review. Our attention is called to the fact that in passing sentence upon appellant the court omitted to give appellant the benefit of the Indeterminate Sentence Law as provided for in article 775, C. C. P. The sentence is reformed to direct appellant’s incarceration in the penitentiary for not less than five nor more than fifteen years.
As thus reformed, the judgment is affirmed.